DETAILED ACTION
Applicant's submission filed on June 8, 2022 has been entered.  Claims 1, 8, 10-21, and 64-73 are pending in the current application.  The present application is being examined under the AIA  first to invent provisions.
Drawings
The drawings are objected to because FIG. 6 contains text that is illegible.  That is, the text within the circles and squares that are within a box between each of the boxes labeled “uniform distribution” is illegible.  All drawings must be made by a process that will give them satisfactory reproduction characteristics.  See 37 C.F.R. 1.84(l).
The entirety of the text within each of FIGS. 7A and 7B is illegible.  
Regarding each of FIGS. 9B, 10B, 11B, and 12B, it is not clear what is meant by the model “TOWORDS.”  Furthermore, the y-axis numbering is illegible.
Regarding FIG. 17, numbers, letters, and reference characters must measure at least .32 cm. (1/8 inch) in height.  See 37 C.F.R. 1.85(p)(3).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, Applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.
Claim Objections
Each of Claims 8, 10-18, 20, 21, and 64-73 are objected to for depending upon a claim identified in parenthesis.  For example, Claim 8 depends from “claim (1).”  The parenthesis should be removed. 
Claim 20 is objected to since it appears that the language “the direction” recited in line 2 should be changed to “a direction.”
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION. - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 8, 10-21, and 64-73 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
Specifically, Claim 1 is rejected since there is no antecedent basis for the term “command” recited in the last line.
Claim 19 is rejected since there is no antecedent basis for the term “environment” recited in line 5.
Claim 64 is rejected since there is no antecedent basis for the term “degree” recited in line 1.
Claim 67 is rejected since there is no antecedent basis for the terms “meanings” and “words” recited in line 2.
Claim 69 is rejected since there is no antecedent basis for the term “individual words” recited in line 2.
Response to Arguments
Applicants’ arguments have been fully considered and are persuasive.  Therefore, the previous rejections have been withdrawn.  However, upon further consideration, new grounds of rejection are made, as discussed above.  
Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.  Wei et al. (U.S. Pat. Pub. No. 2017/0292843) discloses a controller operable to select from memory a preferred-route from a plurality of possible routes, the preferred-route is selected based on a scoring function (Abstract).  Ralston et al. (U.S. Pat. No. 9,435,652) discloses providing scores for route segments, wherein each score can represent a range of numeric values indicating a burden or desirability of a particular road segment.
Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anthony R. Jimenez whose telephone number is (313) 446-6518.  The examiner can normally be reached M-F, 1 - 10 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke, can be reached at (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANTHONY R JIMENEZ/Primary Examiner, Art Unit 2833